Citation Nr: 1014357	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-04 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for meningitis, to include 
residual disability of meningitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1963 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Boise, 
Idaho.  


FINDINGS OF FACT

1.  The clinical evidence of record does not establish that 
the Veteran has a current diagnosis of meningitis, or any 
residual disability of meningitis.

2.  The clinical evidence of record does not establish that 
the Veteran had meningitis in service.


CONCLUSION OF LAW

Meningitis, to include residual disabilitiy of meningitis, 
was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence to the Veteran in June 2007, VA informed 
the Veteran of what evidence was required to substantiate his 
claim, and of his and VA's respective duties for obtaining 
evidence.  The correspondence notified the Veteran that a 
disability rating and effective date would be assigned, in 
the event of award of the benefit sought, as required by the 
Court in Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was completed prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  The Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  
 
The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claim's file contains 
the Veteran's service treatment records (STRs), private and 
VA medical records, and the statements of the Veteran in 
support of his claim.  The Board has carefully reviewed the 
statements and concludes that there has been no 
identification of further available evidence not already of 
record with regard to the Veteran's claim.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim for which VA has a duty to attempt to 
obtain.  

The Board finds that a VA examination with regard to the 
issue of entitlement to service connection for meningitis, to 
include residuals of meningitis, is not warranted.  The 
Secretary's obligation under 38 U.S.C. § 5103A(d) to provide 
the Veteran with a medical examination or to obtain a medical 
opinion occurs when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent evidence on file for the Secretary to 
make a decision on the claim. McLendon v. Nicholson, 20 Vet. 
App.79, 81 (2006).  As is discussed in greater detail below, 
the STRs are negative for a diagnosis of meningitis.  STRs do 
indicate that the Veteran was hospitalized for streptococcus.  
Private medical records reflect that the Veteran has a back 
disability; however, there is no indication (other than the 
Veteran's averment) that the Veteran's back disability may be 
associated with the Veteran's hospitalization in service.  To 
the contrary, as will be discussed in greater detail below, 
the evidence reflects that the Veteran's back disability is 
not related to active service.  The claims file is negative 
for any indication that the Veteran has any current 
disability which may be related to his illness in service.  
Therefore, the Board finds that a VA examination and opinion 
are not warranted.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The first element of a service connection claim is that there 
must be medical evidence of a current disability.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, not for a past disability).  There is no 
evidence of record that the Veteran has an active case of 
meningitis; therefore service connection is not warranted for 
meningitis.  The Veteran avers that he has residuals of 
meningitis, to include a back disability.  As will be 
discussed below, the Board finds that the evidence of record 
does not establish that the Veteran had meningitis in 
service.  Moreover, even if he had meningitis in service, 
there is no clinical evidence of record that the Veteran has 
any current disability causally related to such disease. 

The Veteran avers that, while in service, he was marching on 
the parade field when he collapsed to the ground.  He 
contends that when he awoke, he was in a hospital and under 
quarantine for meningitis along with at least 100 other 
people.  The Board finds that the Veteran's contention is 
less than credible when considered with the Veteran's STRs.  
The Veteran's STRs reflect that in February 1964, the Veteran 
was admitted to the hospital with complaints of a sore 
throat, fever, and chills for two days.  He had a temperature 
of 101 degrees, an injected pharynx, and enlarged 
submandibular nodes.  A throat culture revealed that the 
Veteran had streptococcus, type A.  The STRs further reflect 
"[w]hile on the ward, [the] patient appeared very ill, 
vomited twice yesterday, has neck and back pain, 
[e]xamination revealed some neck tenderness, but no rigidity, 
Kernig's is negative, no skin rash, back pain is lumbar."  
The Veteran was treated with penicillin, made a good 
improvement, became asymptomatic, and was released after nine 
days.  There is no indication that he was under quarantine.  
The record further reflects, "[c]ourse of sulfadiazine given 
as prophylactic measure due to case of meningitis on ward." 

The STRs do not establish that the Veteran had meningitis in 
service.  To the contrary, the record reflects that he had 
streptococcus, type A.  The Board notes that the STRs reflect 
that Veteran's neck was not rigid, and that the Kernig's test 
was negative.  Moreover, there is no evidence that a spinal 
fluid test was ever performed on the Veteran.  The record 
clearly states that the Veteran was given sulfadizine as a 
prophylactic measure due to a case of meningitis on the ward.  

The Veteran avers that he has a spine disability, which 
required surgery, as a result of his in-service illness.  VA 
medical records dated in April 2008 reflect that the Veteran 
complained of neck pain and episodes of numbness in his 
extremities when he turned his head.  A cervical laminectomy 
was performed in April 2008.  There is no clinical evidence 
of record which associates the Veteran's spine disability 
with his in-service streptococcus or with any in-service 
illness.  A private medical record, received by VA in May 
1975, reflects that the Veteran had acute strep throat in 
April 1969, and a back ache in November 1970.  There is no 
clinical evidence of record that either condition was related 
to active service.  Private medical correspondence, dated in 
April 1973 reflects that the Veteran reported having had a 
post service occupational injury to his back in December 
1972.  Private medical correspondence dated in November 1973 
further reflects that surgery on the Veteran demonstrated 
findings, which appeared trauma induced, and which the 
Veteran's doctor opined were related to the Veteran's post 
service occupational injury.  Historically, the Board notes 
that in May 1974, June 1975, and November 1976 the Veteran's 
claims for entitlement to service connection for a back 
disability, to include scoliosis (which was noted on the 
Veteran's November 1963 enlistment physical) were denied by 
the RO.  In November 2008, the Veteran's claim for 
entitlement to service connection for a cervical spine 
disability was denied by the RO.  

In conclusion, there is no credible medical evidence that the 
Veteran had meningitis in service, and there is no credible 
medical evidence that the Veteran has any current residuals 
of meningitis.  Therefore, entitlement to service connection 
for meningitis, to include residuals of meningitis is not 
warranted.  

The Board notes that the Veteran may sincerely believe that 
he has current residuals of a disease causally related to 
active service.  However, the Veteran has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical diagnosis or 
causation.  As such, his lay opinion does not constitute 
competent medical evidence and lacks probative value. 
Espiritu, supra.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for meningitis, to include 
residual disability of meningitis, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


